                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

LATUNDA KNOWLES,

                        Plaintiff,                                       8:19CV180

        v.
                                                                          ORDER
FIRST CARE MANAGEMENT GROUP, LLC,
GEN3 HOLDINGS, LLC, doing business as
Parsons House on Eagle Run, and GEN3
HOLDINGS, LLC,

                        Defendants.


       This matter is before the Court on a Motion to Dismiss (Filing No. 13) and Amended
Motion to Dismiss (Filing No. 23) filed by defendants Gen3 Holdings, LLC, doing business as
Parsons House on Eagle Run, and Gen3 Holdings, LLC (“Gen3”). Noting that Gen3 is a single
entity and that Parsons House on Eagle Run is a trade name (Filing No. 16), Gen3 requests that
the Court dismiss it as a party to this lawsuit with prejudice. In response (Filing No. 35), plaintiff
Latunda Knowles states she does not oppose Gen3’s Amended Motion to Dismiss. In light of the
foregoing,

       IT IS ORDERED:
       1.      Defendant Gen3 Holdings, LLC’s Amended Motion to Dismiss (Filing No. 23) is
               granted.
       2.      Gen3 Holdings, LLC and Gen3 Holdings, LLC, doing business as a Parsons House
               on Eagle Run, are dismissed from this case with prejudice.
       3.      Gen3 Holdings, LLC’s Motion to Dismiss (Filing No. 13) is denied as moot.
       4.      This Court’s September 5, 2019, Order to Show Cause (Filing No. 33) related to
               Gen3 Holdings, LLC’s consent to removal is terminated.
       5.      This Court’s September 5, 2019, Order to Show Cause (Filing No. 34) related to
               striking one of the Gen3 Holdings, LLC defendants as duplicative is terminated.

       Dated this 6th day of September 2019.

                                                      BY THE COURT:



                                                      Robert F. Rossiter, Jr.
                                                      United States District Judge
